FILED IN
                                                                               14th COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                               1/14/2015 9:07:58 AM
                                  The County of Galveston                      CHRISTOPHER A. PRINE
                                                                                        Clerk
                                             P.O. BOX 17253
                                          COUNTY COURTHOUSE
                                       GALVESTON, TEXAS 77552-7253
DWIGHT D. SULLIVAN
COUNTY CLERK
                                             January 14, 2015


Fourteenth Court Of Appeals
301 Fannin, Suite 245
Houston, TX 77002


Re:   14-15-00005-CV, Gillaspia Investment Group, Inc. d/b/a Texas Truck Sales vs. Leah M Daigle
      Trial Court Case Number CV-70560


          This letter is to inform the court that our office is not yet in receipt of the payment for the
   clerk’s record in the above styled and numbered cause. The clerk’s record will be submitted
   as soon as payment arrangements have been made.


                                             Dwight D. Sullivan, County Clerk
                                             Galveston County, Texas


                                             By          /s/     Amanda Chatterton                   Deputy
                                                                Amanda Chatterton